Citation Nr: 1549001	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability exhibited by dizziness, claimed as secondary to service-connected mitral valve prolapse.  

2.  Entitlement to service connection for a disability exhibited by fatigue, claimed as secondary to service-connected mitral valve prolapse.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues were previously remanded by the Board in April 2014 and March 2015 for additional development.  The issues have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the record, further evidentiary development is required prior to the adjudication of the Veteran's claims of service connection for disabilities manifested by dizziness or fatigue claimed as secondary to service-connected mitral valve prolapse.

As instructed by the March 2015 Board Remand, the Veteran was afforded VA examinations to address the etiology of any disabilities manifested by dizziness or fatigue.  The Remand instructed the VA examiner to indicate whether the Veteran's claimed dizziness and fatigue were manifestations of service-connected mitral valve prolapse or whether they were manifestations of separate disabilities.  If separate disabilities were identified, an opinion was requested to address whether it was at least as likely as not that the additional disability manifested by dizziness and/or fatigue was incurred during the Veteran's military service or otherwise related to her service.  An opinion was also requested to address whether it was at least as likely as not any disability manifested by dizziness or fatigue was caused or made chronically worse (i.e. aggravated beyond natural progression) by the Veteran's service connected disabilities to include mitral valve prolapse.  

The Veteran was provided three VA examinations June 2015 (chronic fatigue, heart and ear).  The VA ear examiner did not identify any additional disability manifested by dizziness and/or fatigue.  A negative nexus opinion was provided between the Veteran's reported dizziness and any peripheral vestibular problem.  It was explained that the symptom/sensation which was more accurately characterized as lightheadedness, would essentially have a more likely cardiogenic source, given the Veteran's history.  Consideration as to whether her mitral valve prolapse could be the source was recommended.  The June 2015 VA heart examiner diagnosed the Veteran with mitral valve prolapse which was found to have no issues with minimal fluttering symptoms every once in a while but otherwise no signs or symptoms of congestive heart failure; lightheadness which seemed most consistent with orthostatic hypotension and nothing cardiac related; and fatigue which was multifactorial with obesity, lack of exercise and chronic obstructive pulmonary disease.  There was no cardiac symptomatology related to fatigue and it was not related to mitral valve prolapse.   The June 2015 chronic fatigue syndrome VA examiner found the Veteran did not have a diagnosis of chronic fatigue syndrome and did not identify any further disability.  The VA examiner referred to the ear and cardiologist examinations concerning the Veteran's contentions.  It was noted the Veteran had a host of other service connected conditions.  However, it did not appear dizziness and/or fatigue would be caused or aggravated by other service connected conditions (other than what was attended to by the ear and cardiologist doctors), nor did it appear that any additional disabilities were incurred in service or otherwise related to service.  

Upon review of the recent examinations, the Board finds that further clarification is necessary.  The VA heart examiner clearly indicated that the Veteran's claimed dizziness and/or fatigue were not manifestations of service-connected mitral valve prolapse condition.  However, the VA heart examiner identified orthostatic hypotension and chronic obstructive pulmonary disease as conditions responsible for manifestations of lightheadedness (dizziness) and fatigue.  On remand, the Board is of the opinion that additional development is necessary to determine whether it was at least as likely as not that the additional disabilities manifested by dizziness and/or fatigue (orthostatic hypotension and/or COPD) were incurred or related to the Veteran's military service or aggravated beyond the natural progression due to service-connected disabilities.  Further, the chronic fatigue examiner stated that it did not appear that dizziness/fatigue would be caused or aggravated by other service-connected condition (other than what was attended to by the cardiologist and ear, nose, throat examiners), nor did it appear that any additional disabilities were incurred in service or otherwise related to service.  However, there was no clear rationale provided to support this opinion.  Thus, the VA examinations did not adequately address whether it was at least as likely as not that the additional disabilities identified (orthostatic hypotension and chronic obstructive pulmonary disease) were incurred during the Veteran's military service or otherwise related to service or made chronically worse (i.e. aggravated beyond the natural progression) by the Veteran's service-connected disabilities.  

In addition to the inadequate examinations identified above, the Veteran has recently submitted a statement and a private treatment record which suggests a possible relationship between exhaustion, lightheadedness and her service-connected mitral valve prolapse.  The Veteran reported that while on a cruise she felt lightheaded, weak, overheated with an elevated heart rate.  She went to the cruise ship medical center and was diagnosed with "exhaustion/mild ventricular failure" and was advised to cancel her next day's excursion.  See Veteran's correspondence dated August 17, 2015 and medical record receipt dated June 24, 2015.  

In order to fully comply with the terms of the prior remand and address the impact, if any, of the recent diagnosis of exhaustion/mild ventricular failure and provide the Veteran with every reasonable opportunity to prevail on her disabilities manifested by dizziness and fatigue claims, the Board finds it necessary to remand that claim an additional time for an addendum opinion for clarification regarding the nature and severity of the Veteran's claimed conditions.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should then return the claims file to an appropriate VA examiner to determine the etiology of the Veteran's disabilities manifested by dizziness (lightheadedness) or fatigue.  If the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled. 

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following inquiry: 

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's orthostatic hypotension and chronic obstructive pulmonary disease (disabilities identified as manifested by dizziness and fatigue) are etiologically related to military service or caused or aggravated (worsened beyond the natural progression) by to her service-connected conditions (stress urinary incontinence, mitral valve prolapse, major depression, bilateral chondromalacia patella, lumbar spine degenerative arthrosis, right hip strain, degenerative bony spur of the right ankle, scar to anterior chest, partial amputation of the left index finger, fibrocystic breast disease, atopic dermatitis).  

In addressing this inquiry, the examiner should address the significance of the June 2015 diagnosis of exhaustion.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Then, the claims of entitlement to service connection for disabilities manifested by dizziness and fatigue as secondary to her service-connected mitral valve prolapse must be readjudicated.  If the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


